1

2

3

4

5

6                        UNITED STATES DISTRICT COURT

7                       EASTERN DISTRICT OF CALIFORNIA

8

9    United States of America,          No.     2:16-cr-00237-JAM
10                  Plaintiff,
11          v.                          ORDER GRANTING IN PART AND
                                        DENYING IN PART THE GOVERNMENT’S
12   Peter Wong,                        REQUEST FOR RESTITUTION
13                  Defendant.
14

15          The matter before the Court is the Government’s Request for

16   Restitution.    Gov’t’s Restitution Mem. (“Gov’t Mem.”), ECF No.

17   168.   Peter Wong (“Defendant”) objects to portions of the

18   Government’s request.    Def.’s Restitution Mem. (“Def. Mem.”), ECF

19   No. 172.    The Court has considered the parties’ briefing and

20   arguments made during the February 2, 2020 restitution hearing.

21   See ECF No. 175.    For the reasons set forth below, the Court

22   GRANTS IN PART AND DENIES IN PART the Government’s request for

23   restitution.

24                               I.   OPINION

25          Defendant was convicted of health care fraud.    See ECF No.

26   144.   The Government argues Defendant’s fraud resulted in

27   $2,168,332.53 in losses to the United States Department of

28   Veterans Affairs (“VA”).    This loss amount is comprised of the
                                        1
1    amount Defendant was paid by the VA for the shoes he sold under

2    the multi-year contract he obtained with co-defendant, Anthony

3    Lazzarino (“Lazzarino”) ($9,211.53), and the total bill for every

4    shoe that contained billing code L2755 for the carbon graphite

5    inserts and billing code L3540 for the rocker bottoms

6    ($2,159,121).     Gov’t Mem. at 1–2.   Defendant does not dispute the

7    amount he and Lazzarino received under the contract.     Def. Mem.

8    at 11.     Accordingly, the VA is entitled to $9,211.53 in

9    restitution for this amount paid under the contract.      Defendant

10   and Lazzarino are joint and severally responsible for this

11   amount.

12       Defendant does dispute the amount of loss calculated based

13   on the total bill for every shoe that contained billing code

14   L2755, for the carbon graphite inserts, and billing code L3540,

15   for the rocker bottoms.     See Def. Mem. at 1–3.   With regard to

16   restitution, “the burden is on the [G]overnment to show, by a

17   preponderance of the evidence, the amount of loss sustained by a

18   victim.”    United States v. Angelica, 951 F.2d 1007, 1010 (9th

19   Cir. 1991).     Defendant argues the Government has not met its

20   burden as this loss amount includes overlapping shoe orders and
21   billing codes for items that were not fraudulently billed.      Def.

22   Mem. at 2.    The Court agrees and declines to hold the Defendant

23   liable for the total billed amounts.     Accordingly, the Court will

24   calculate restitution based only on the amount Defendant received

25   from the VA for the codes for which he provided no service.

26       The evidence at trial established Defendant did not provide
27   the billed for carbon graphite stabilizers in any of the shoes.

28   The amount Defendant received from the VA for that billing code
                                        2
1    amounted to $470,148.20.   Ex. 1 to Gov’t Mem., ECF No. 168-1.

2    Accordingly, the VA is entitled to $470,148.20 in restitution for

3    the amount paid for the carbon graphite stabilizers.     On the

4    other hand, the evidence does not adequately establish the amount

5    of loss associated with the billed for rocker bottoms.    The

6    Government argues that, in ninety percent of the cases, the VA

7    received no value from this billing.     Gov’t Mem. at 2-3.   This

8    loss estimate requires the Court to assume that, because only one

9    out of the twelve pairs of shoes shown at trial possibly included

10   rocker bottoms, only about ten percent of the total shoes billed

11   included rocker bottoms.   Gov’t Mem. at 2-3.    The Court declines

12   to make that assumption.   Accordingly, the VA will not be awarded

13   $186,261.19 in restitution for the rocker bottoms.

14         Thus, Defendant is joint and severally liable for $9,211.53

15   in restitution for the amount paid under the contract.     In

16   addition, Defendant is independently responsible for $470,148.20

17   in restitution for the amount billed for the carbon graphite

18   stabilizers.

19                              II.   ORDER

20         For the reasons set forth above, Defendant Peter Wong is
21   ordered to pay restitution to the United States Department of

22   Veterans Affairs in the amount of $479,359.73 as set forth in the

23   Presentence Investigative Report in this case. (ECF No. 159 at p.

24   19)

25         IT IS SO ORDERED.

26   Dated: February 11, 2020
27

28
                                       3
